DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
2.	This communication is considered fully responsive to the amendment/response filed on the 5th of July, 2022. 
(a).	The rejection(s) of Claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over Claims 1-16 of U.S. Patent No.: US 10,952,166 B2 to Tang, Hai. Is withdrawn because the terminal disclaimer filed on the 15th of July, 2022 is approved.

Response to Arguments
3.	Applicant’s arguments, (see pages 8-11), filed on the 5th of July, 2022, with respect to the rejection(s) of Claims 1-3, 6-8, 11-13 and 16-18 under 35 U.S.C. 102(a)(2) as being anticipated by Publication No.: US 2018/0337755 A1 to John Wilson et al. (John Wilson) have been fully considered and are persuasive.  Therefore, the above rejection(s) has been withdrawn. 

Allowable Subject Matter
4.	Claims 1-3, 5-8, 10-13, 15-18 and 20, (renumbered to as Claims 1-16) are allowed.
	Independent Claims 1 and 11 are allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘wherein sending, by the network device, the indication to the user equipment, wherein the indication is used to indicate that there is no SSB associated with RMSI within the first frequency range, comprises: sending, by the network device, a Physical Broadcast Channel (PBCH) to the user equipment, wherein the PBCH comprises a first field and a second field; wherein the first field carries information of the first frequency range, and the second field carries information which is used to indicate that there is no SSB within the first frequency range; wherein the information of the first frequency  range comprises first information and second information, the first information is used to indicate a starting point of the first frequency range, the second information is used to indicate an ending point of the first frequency range, and a length of the first information is the same as a length of the second information’ in combination with other limitation(s).
Independent Claims 6 and 16 are allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘wherein receiving the indication from the network device, wherein the indication is used to indicate that there is no SSB associated with RMSI within the first frequency range, comprises: receiving a Physical Broadcast Channel (PBCH) from the network device, wherein the PBCH comprises a first field and a second field; wherein the first field carries information of the first frequency range, and the second field carries information which is used to indicate that there is no SSB within the first frequency range; wherein the information of the first frequency range comprises first information and second information, the first information is used to indicate a starting point of the first frequency range, the second information is used to indicate an ending point of the first frequency range, and a length of the first information is the same as a length of the second information’ in combination with other limitation(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463